Citation Nr: 0512959	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  98-05 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel







INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim for 
service connection for a back disorder.  The veteran filed a 
timely appeal to this adverse determination.

In June 2002, the Board issued a decision in this claim 
affirming the RO's denial of veteran's claim for service 
connection for a back disorder.  The veteran subsequently 
appealed the Board decision to the United States Court of 
Appeals for Veterans Claims (Court) and, in an order dated in 
June 2003, the Court vacated the Board decision and remanded 
the case to the Board.  The veteran's claims files were then 
returned to the Board for action consistent with the Court's 
order.

In March 2004, the Board remanded the veteran's claim to the 
RO for further development consistent with the Court's order, 
including:  (1) taking action to comply with the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), 
including compliance with the new notice and duty to assist 
provisions contained in this law; and (2) considering whether 
the relaxed evidentiary standard of proof to determine 
service connection set forth in 38 U.S.C.A. § 1154 for combat 
veterans applied in this case.  These actions have since been 
accomplished.  The case is again before the Board for 
appellate consideration.

In reviewing the record, the Board observes that the veteran 
has recently submitted additional evidence in support of his 
claim, consisting of a March 2005 handwritten update to a 
February 2004 tyepwritten statement issued by Dr. M.A., a 
neurosurgeon in private practice.  As the handwritten update 
is essentially duplicative of the typewritten report and 
opinion immediately above it by the same physician, which was 
considered by the RO, it is not "pertinent evidence," and 
need not be referred to the RO for review and preparation of 
a Supplemental Statement of the Case (SSOC).  38 C.F.R. 
§ 20.1304 (2004).
FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.  The veteran's claims file contains current diagnoses of 
multiple back disorders, several of which have been medically 
linked to the veteran's reported inservice back injury.

3.  The veteran did not serve in combat.

4.  The veteran's claims file contains no competent evidence 
which corroborates the veteran's report of having sustained 
an injury to his back in early 1967 or 1968, while in 
service.


CONCLUSION OF LAW

A back disorder was neither incurred in nor aggravated by the 
veteran's active duty military service nor may arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  In this case, 
the veteran's claim was filed in December 1996, prior to the 
November 2000 effective date of the VCAA, and remains 
pending.  Thus, the provisions of the VCAA are applicable in 
this case.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his service 
connection claim, as well as notice of the specific legal 
criteria necessary to substantiate his claim.  The Board 
concludes that discussions as contained in the initial rating 
decision on appeal dated in November 1997, in the statement 
of the case (SOC) issued in March 1998, in the supplemental 
statement of the case (SSOC) issued in February 1999, 
February 2000, June 2001, May 2004 and September 2004, in the 
previous Board decision (since vacated) in June 2002 and the 
Board remand in March 2004, and in correspondence to the 
veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in March 2004, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his attorney 
further plainly show through their statements and submissions 
of evidence that the veteran understands the nature of the 
evidence needed to substantiate his claim.  As the RO has 
completely developed the record, the requirement that the RO 
explain the respective responsibility of VA and the veteran 
to provide evidence has been met.  The Board concludes that 
VA does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, his service 
personnel records, post-service VA outpatient treatment notes 
and examination reports, extensive private treatment notes 
and medical opinions, various lay statements by friends, 
family members and employers of the veteran, and numerous 
personal statements made by the veteran himself in support of 
his claims.  The RO has obtained all pertinent records 
regarding the issue on appeal and has effectively notified 
the veteran of the evidence required to substantiate his 
claim.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  In light of the foregoing, the Board finds that under 
the circumstances of this case, VA has made reasonable 
efforts to assist the veteran in attempting to substantiate 
his claim and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The Board also observes that in a recent case, the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claims were filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also  38 
C.F.R. § 20.1102 (concerning harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in March 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the initial 
transfer and certification of the appellant's case to the 
Board in November 2004, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was twice readjudicated and SSOCs were provided to the 
appellant in May 2004 and September 2004.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Indeed, the appellant has submitted numerous 
statements to VA showing why he believes he is entitled to 
service connection for a back disorder.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.   

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

Further, where a veteran served continuously for 90 days or 
more during a period of war, and certain chronic diseases, 
such as arthritis, become manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 (2004).

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evidence relevant to the veteran's claim for service 
connection for a back disorder includes his service medical 
records.  The report of the veteran's pre-induction medical 
examination, dated in June 1966, did not note the presence of 
any back disorders, and a clinical evaluation of the 
veteran's spine and other musculoskeletal system was 
indicated to be "normal."  The veteran's service medical 
records do not contain any evidence of complaints or 
diagnoses of, or treatment for, back problems.  The Board 
notes that the veteran's service medical records do reveal 
that he received unrelated treatment for medical problems at 
an aid station while in Vietnam in December 1967, April 1968 
and May 1968.  At the time of the veteran's discharge from 
the military in August 1968, he completed a report of medical 
history.  At that time, he checked the box indicating "No" 
to the questions asking whether he had ever had, or now had, 
recurrent back pain, a history of a head injury, or periods 
of unconsciousness.  In addition, when asked whether he had 
ever had any illness or injury other than those already 
noted, he again checked the box for "No."  The veteran also 
underwent a separation medical examination in August 1968, at 
which time no complaints or diagnoses relating to any back 
problems were noted.

The veteran's claims file contains no evidence of any sort 
relating to his back until the mid-1990's, at which time the 
evidence indicates that the veteran was seen on numerous 
occasions by multiple VA and private physicians for back-
related complaints.  These letters include the following:  an 
outpatient treatment note dated in October 1995 from George 
C. Gallati, M.D., indicating a diagnosis of sciatica; a 
discharge summary dated in November 1995 from Manatee 
Memorial Hospital indicating that the veteran underwent a 
laminectomy to alleviate problems including lumbar 
spondylosis, spinal stenosis, and a herniated disc at L1-L2; 
an outpatient treatment note dated in December 1996 from 
Sanford Elton, M.D., indicating a diagnosis of spinal 
stenosis; statements from Dennis M. Cavanagh, M.D. and from 
Philip W. Tally, M.D., both dated in January 1997, indicating 
that the veteran was suffering from a congenitally small 
spinal canal (the statement from Dr. Cavanagh also indicated 
the presence of degenerative disc disease and canal 
stenosis); a magnetic resonance imaging (MRI) report and an 
x-ray report from Richard Levy, M.D. at St. Mary's Medical 
Center dated in September 1997, indicating impressions of a 
prior discectomy and a prior laminectomy, multilevel 
degenerative spinal and foraminal stenosis, and central disc 
protrusion at L2-L3 and rightward at L4-L5; a statement from 
George J. Gugino, M.D., also dated in dated in September 
1997, indicating that he had treated the veteran and found a 
congenitally small spinal canal with degenerative disc 
disease at multiple levels and evidence of canal stenosis; a 
statement dated in October 1997 from Waheed Akbar, M.D., 
indicating diagnoses of degenerative disc disease of the 
lumbar spine, status post previous lumbar laminectomy and 
spinal stenosis; a VA neurosurgery note dated in December 
1997 indicating a diagnosis of lumbar degenerative joint 
disease with stenosis; a statement dated in April 1998 from 
Alpha Chiropractic indicating that the veteran was seen at 
that facility on two occasions with a diagnosis of lumbar IVD 
with sciatica; a statement from the Chief Resident of 
Neurosurgery Services at a VA Medical Center in Michigan 
indicating that the veteran had chronic neurogenic 
claudication secondary to a congenitally small spinal canal; 
and a statement dated in March 1999 from the Chief of the 
Neurosurgery Section from this same VA facility indicating 
that the veteran was suffering from severe back and leg pain 
due to recurrent stenosis.  The veteran's claims file also 
contains numerous other VA and private treatment records and 
statements, both from these same physicians and from 
additional medical professionals, which essentially confirm 
these diagnoses and attest to the severity of the veteran's 
multiple back problems.  The claims file also contains a 
large number of duplicates of many of these records sent in 
by the veteran over the years in support of his service 
connection claim, as well as numerous handwritten statements 
from the veteran to VA, his service representative, members 
of Congress, and others in support of his claim.

Also of record are several statements from the veteran's 
parents, spouse, and others attesting to the fact that the 
veteran complained of leg and back pain upon his return from 
Vietnam.  In addition, the veteran's claims file contains a 
statement dated in October 1997 from the veteran's former 
employer, which indicates that the veteran was employed by 
that employer in October 1968, shortly after his discharge 
from military duty.  This employer stated that the veteran 
complained of severe leg and back aches and pains almost 
immediately, and was absent from work on various occasions, 
lasting as long as a few days to over four months in late 
1995 and 1996.  It was then reported that the veteran 
resigned in January 1997 when it became evident he could no 
longer work.   Finally, the evidence also includes a 
statement dated in February 1999 from a gentleman indicating 
that he served with the veteran, and that "During that time 
period I was aware of his back accident."

Following a thorough review of these voluminous records, the 
Board has identified only a few medical records which address 
the issue of the etiology or date of onset of the veteran's 
problems.  For example, a statement dated in October 1997 
from E.M. Field, M.D., indicates that the veteran was 
suffering from diffuse degenerative lumbar spine disease, and 
that "The patient states he has been disabled since active 
duty in the service.  However, the patient did not consult us 
until September 18, 1997 and we are unable to document this 
fact.  It is reasonable due to the degree of degeneration 
that this is a longstanding problem."

Also relevant is a VA neurosurgery clinic note dated in 
December 1997, which indicates that the veteran "has had 
chronic back pain dating back to the Vietnam Era following a 
fall from a cat walk.  He developed progressive numbness and 
pain in his lower extremities in the late 80's and early 
90's.  At that time he underwent an L2-3 laminectomy."  A 
subsequent note from this same VA clinic dated in March 1998 
indicates that the veteran "has a long history of chronic 
back pain dating back to 1967 but his pain has been 
progressive since that time and especially recently."

The records also contains an examination report and 
independent evaluation dated in January 2000 from Hugh L. 
Sulfridge, M.D.  In the section of the report entitled 
"Reported History," Dr. Sulfridge recorded the veteran's 
report of having been drafted into the Army in 1966 as a 
crane/heavy equipment operator, following which he was sent 
to Vietnam where he worked on a supply base at Cam Ranh Bay 
for 10 months.  Dr. Sulfridge then detailed the veteran's 
reported history as follows:

[I]n April 1967, during a bombardment, 
[the veteran] jumped from a crane, he 
estimates 8 to 10 feet, landed on his 
back, and scrambled to a bunker nearby.  
He contused and bruised his back but he 
continued to work and a month later in 
May 1997 [sic] again he suffered an 
accident standing on the catwalk where a 
piece of debris struck him and knocked 
him backwards and onto his back, again 
about 8 to 10 feet, and at this time with 
a lot of pain in the back.  He was 
transferred to the Army hospital by 
ambulance.  He spent three days in the 
hospital.  He was shipped back to the 
unit, unable to run the heavy equipment, 
given light-duty, very stiff and very 
lame, and in August of 1997 [sic] he was 
transferred back to the States on a 
routine rotation.  He was assigned to an 
Army unit near Washington, D.C. and 
[after] completing his full two year 
enlistment underwent a routine honorable 
discharge, but failed to make a complaint 
about his back at that time.  No physical 
examination of the back was done.

A follow-up letter dated in April 2000 from Dr. Sulfridge 
indicates that a review of his January 2000 report revealed 
diagnoses of traumatic arthritis of the lumbar spine and 
postoperative three operations directed at incapacitating 
pain of the lumbar spine.  This physician again reported that 
in 1967, while serving as a heavy equipment operator, "[the 
veteran] suffered two injuries to his back as described.  The 
second injury resulted in hospitalization followed by 
returning to work, but no longer able to operate heavy 
equipment."  Dr. Sulfridge then again stated that "It is my 
opinion that his current status is a direct result of the 
injuries incurred in Viet Nam as described in his history."

Also relevant is a statement dated in May 2000 from Dr. 
Field, in which he indicated that he concurred with Dr. 
Sulfridge.  Specifically, he stated that he believed that 
"the patient's disability was a direct result of injuries 
sustained from Vietnam."

Also relevant is a statement dated in September 2003 from 
Elmer Foster, M.D., who indicated "I have been treating [the 
veteran] for back pain for the last four years and to my 
recollection, I agree with Dr. Fields [sic] that this back 
problem of [the veteran] is due to injuries that he sustained 
in Vietnam during his military service."

In February 2004, Mark S. Adams, M.D., a physician at Saginaw 
Valley Neurosurgery, P.C., wrote a statement concerning the 
veteran's claim.  At that time, he stated the following:

[The veteran] states that he has been 
disabled since his active duty service in 
the military.  He apparently presented to 
Dr. Field on September 18, 1997 with 
these complaints and I have seen him here 
beginning in December of 2003.  It is 
reasonable, due to the degree of 
degeneration, that this is a long-
standing problem which can correspond 
with the injury that he describes from 
his military service. 

A review of these medical opinions attesting to a nexus, or 
link, between the veteran's current back problems and his 
military service reveals that all of the opinions rely 
expressly on the veteran's report of having suffered a 
traumatic back injury in Vietnam.  In reviewing the veteran's 
assertions regarding this incident, the Board initially notes 
that there has been significant inconsistency in his reports 
regarding the manner, date and circumstances of the injury.  
In his original Application for Compensation or Pension, 
received by VA in December 1996, the veteran reported that he 
suffered a spinal condition due to a head injury sustained 
when he was knocked off a 6 to 8 foot high piece of heavy 
equipment by a steel bar in June 1967.  He indicated that he 
was treated only at a field hospital at Cam Ranh Bay in 
Vietnam at that time.  In a subsequent statement from the 
veteran, received by VA in March 1997, he indicated that in 
either February or March 1967, while a bulldozer was pushing 
rocks toward him, it hit a steel drill bit which had been 
left in the ground, which then flew up and hit him in the 
side, knocking him off the cat walk and onto the ground.  He 
reported that he was knocked unconscious and the others 
around him thought he was dead, but that he recovered after 
being brought to a medical clinic.  As noted above, he 
reported to Dr. Sulfridge that he sustained two similar 
injuries in service, one in April 1967 and one in May 1967, 
in which he hurt his back.  The Board finds that these 
reports are somewhat inconsistent given the varied injury 
dates he had recounted and the fact that he reported in March 
1997 that he was hit in the side and knocked off the cat 
walk, while in January 2000 he reported to Dr. Sulfridge that 
he was hit in the head.  However, even if the Board were to 
attribute these inconsistencies to the length of time that 
has elapsed between the alleged incident(s) and his 
statements in the mid-1990's, the Board finds a significant 
discrepancy as to not only the manner of injury, but the date 
and place on injury.  The dates of injury provided by the 
veteran range from as early as February 1967 to as late as 
June 1967, and he has consistently stated that the injury 
occurred while operating heavy machinery in Cam Ranh Bay, 
Vietnam.  However, the Board notes that, in an effort to 
assist the veteran in verifying this incident, the RO 
requested copies of the veteran's service personnel file 
showing his unit of assignment, dates of assignment, wounds 
in action, etc.  A review of these records reveals that the 
veteran served in the Republic of Vietnam from August 10, 
1967, returning in August of 1968.  Thus, even if the Board 
were to accept any of the veteran's originally reported 
incident dates, the Board is constrained to find that the 
history as reported by the veteran is directly contradicted 
by official service records, which indicate that all of the 
dates of injury reported by the veteran are well before he 
served in Vietnam.

The Board acknowledges that in the year 2000, the veteran 
submitted several statements in which he explained that his 
earlier accounts had been in error, and that his fall from 
the crane occurred in May 1968.  However, the Board notes 
that the veteran's service medical records contain treatment 
records from his service time in Vietnam, including treatment 
records dated May 30, 1968 and May 31, 1968, which fail to 
indicate any treatment for any such injury, much less days of 
hospitalization.  The only treatment records from May 1968 
are the two notes noted above, both of which dealt solely 
with the removal of a wart from the veteran's left thumb.  
Although the veteran has asserted that the records of his 
back injury might not be of record since he was treated at a 
field station and a hospital at Cam Ranh Bay, the Board notes 
that the May 30, 1968 treatment note was stamped as having 
been executed at an Aid Station at Cam Ranh Bay, while the 
actual wart removal procedure was performed on May 31, 1968 
at the 12th USAF Hospital at Cam Ranh Bay.  Therefore, it 
appears that the veteran's treatment records from those 
facilities, and indeed from the particular month in question, 
are contained in the veteran's claims file.

More recently, in September 2004, the veteran submitted a 
handwritten statement indicating that the "case should be 
proven of accident of June - 1968 around midnite at Cam Rohn 
Bay, Vietnam," indicating yet another date of the claimed 
injury.  However, no records of treatment for such an injury 
in that month are of record.

Finally, the Board observes that while the veteran claims 
that he was hospitalized in May 1968 for an injury which was 
of such severity that he was knocked unconscious, was thought 
to be dead by others around him, and which required days of 
hospitalization, neither the veteran's August 1968 Report of 
Medical History, nor the actual August 1968 separation 
examination report, both created only a few months after the 
time the veteran now alleges the accident occurred, mention 
any history of a back injury, much less one of the severity 
described by the veteran.  On the contrary, the veteran 
himself specifically indicated at that time in the Report of 
Medical History that he had never had a history of a head 
injury, periods of unconsciousness, or recurrent back pain.  
He further indicated that he had not had any other injuries 
other than the ones already noted (of which there were none).  
Similarly, the veteran's separation examination report noted 
no back or other musculoskeletal problems, and his spine and 
other musculoskeletal system were found by the examiner to be 
"normal."

The only corroborating evidence regarding the claimed 
inservice incidents submitted by the veteran is the February 
1999 statement from a soldier who stated that he had served 
in the U.S. Army with the veteran, and that "during that 
time period I was aware of his back accident and [the 
veteran] was never able to do his work at General Motors, 
after his accident of service time."  While the Board finds 
this statement to be credible, there is no evidence - or 
indeed, no assertion - that this soldier actually witnessed 
the veteran's claimed accident, or of the nature of the 
accident.  Absent evidence that the author had first-hand 
knowledge of the reported accident or of the injuries and 
hospitalization which reportedly followed, the Board finds 
that this statement does not serve to corroborate the 
veteran's reported injury, particularly in light of the 
complete lack of official contemporaneous documentation in 
the service records. 

The Board acknowledges that in a statement received from the 
veteran in June 2001, the veteran indicated that the 
inservice accident could be verified by a man who was "there 
at the spot of the accident."  However, he indicated that he 
could only remember his first name as "Sam" or "Samuel," 
and that he was from Gary, Indiana.  The RO determined that 
without, at the very least, a full name, a search to 
determine who this veteran was, whether he was still living, 
and to attempt to procure a statement from him was simply 
impractical.  The Board agrees, and further finds that this 
information does not serve to corroborate the veteran's 
claimed accident, as the claim that an unnamed person 
witnessed the accident, is still alive today, and would 
verify the veteran's report is simply too speculative and 
attenuated to serve as corroborating evidence.

Similarly, the Board has considered the lay statements 
submitted by the veteran from his relatives and former 
employer who remember that the veteran complained of back 
pain upon his return from Vietnam.  However, again, the Board 
must accord little weight to these recollections, since 
laypersons, while competent to recount their personal 
observations, are not qualified to express an opinion 
regarding any medical causation of a claimed medical 
condition, absent evidence that they possess medical 
expertise or training.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991) (laypersons are not competent to render medical 
opinions).  Moreover, the statements do not indicate personal 
knowledge of the claimed inservice incidents.  Thus, such 
statements, when considered in light of the absence of 
corroborating evidence in service and for decades following 
service, are of limited probative value.  This is 
particularly so in light of the objective medical evidence 
which shows that symptomatology associated with the claimed 
disorders were first documented many years after service.

Therefore, the Board finds that the veteran's reported 
history of having sustained a back injury in Vietnam between 
either February and June 1967 or in May or June 1968 is not 
substantiated or supported by the veteran's medical and 
service personnel records.  Although the medical reports 
detailed above relate the veteran's current back problems to 
back trauma incurred while in service, the opinions are 
clearly and explicitly based entirely on a history related by 
the veteran and can be no better than the facts alleged by 
him.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  A rejection of the factual predicate 
necessarily involves a rejection of the etiological opinion 
based on that predicate.  As the discussion above indicates, 
the medical evidence from the time of service contained in 
the veteran's claims file is entirely devoid of any 
indication that the veteran suffered any back trauma while in 
service.  Indeed, such evidence, including the 
contemporaneous August 1968 Report of Medical History, 
indicates just the opposite.  Therefore, the etiological 
relationship between the back injury allegedly incurred while 
in service and the veteran's post-service back problems, 
first shown by the evidence more than 25 years later, may be 
characterized as a general conclusion based on a history 
furnished by the veteran that is unsupported by clinical 
evidence and which, in addition, does not account for the 
possible effects of any post-service injuries.  Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  

The Board observes that the veteran has more recently claimed 
that he sustained the purported back injuries while serving 
in a combat zone, and that the regulations pertaining to 
combat veterans should thus be applied in his case.  However, 
being "engaged in combat with the enemy" does not apply to 
veterans who merely served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99, 65 Fed. Reg. 6257 (Feb. 8, 
2000).  

The Board acknowledges that in January 2000, as detailed 
above, the veteran reported to his physician, Dr. Sulfridge, 
that he actually sustained two back injuries in service, the 
first of which was in April 1967, when he jumped from a crane 
during a "bombardment," landing on his back.  The second 
injury was the injury which he reportedly sustained a month 
later in May 1967, at which time he was hit by the airborne 
drill bit, knocking him off the crane catwalk and onto his 
back.  This examiner again referred to these two injuries in 
a follow-up report dated in April 2000.  This first reported 
incident could potentially constitute service in combat.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Board observes that for injuries which were alleged to 
have been incurred in combat, 38 U.S.C.A. § 1154(b) provides 
a relaxed evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  When an 
injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2002).  "Satisfactory 
evidence" is credible evidence.  Collette v. Brown, 82 F.3d 
at 392.  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision 
does not establish a presumption of service connection, but 
eases the combat veteran's burden of demonstrating the 
occurrence of some inservice incident to which the current 
disability may be connected.  Collette, 82 F.3d at 392.  The 
reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  Brock v. Brown, 10 Vet. 
App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

Evidence to support a claim that a veteran engaged in combat 
may include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  However, VA 
is not required to accept the veteran's bare assertion that 
he engaged in combat.  Gaines v. West, 11 Vet. App. 353 
(1998).  Neither is VA required to accept statements or 
testimony which are inherently incredible.  See Samuels v. 
West, 11 Vet. App. 433 (1998).

In this case, a review of the official military documentation 
contained in the veteran's claims file reveals no evidence 
that the veteran was engaged in combat with the enemy, as 
contemplated by VA regulations.  The veteran's DD Form 214, 
Armed Forces of the United States Report of Transfer or 
Discharge, does not reflect that veteran received any 
decorations or medals which indicate involvement in combat.  
Furthermore, his military occupational specialty (MOS) while 
stationed in Vietnam was listed as "crane shovel operator," 
which is not a specialty which is, on its face, indicative of 
a combat role.  Moreover, the veteran's service records, 
including the service personnel records contained in the 
veteran's 201 File, do not otherwise contain any entries 
which show that he received any decorations or performed any 
specific details that would have placed him in combat 
situations.  See Gaines v. West, 11 Vet. App. 353, 358-60 
(1998).  

Furthermore, the Board finds that the veteran's assertion of 
a combat-related back injury in April 1967 is not credible.  
In this regard, the Board observes that while the claims 
adjudication process in nonadversarial, it remains the 
Board's principal responsibility to assess the credibility, 
and therefore the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Hayes v. Brown, 5 Vet. App. 60, 69 (1993) ("It is 
the responsibility of the BVA . . . to assess the credibility 
and weight to be given the evidence."), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192- 93 (1992), and Sanden v. 
Derwinski, 2 Vet. App. 97, 100 (1992); see also Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000).  As the Federal 
Circuit has commented, there is a considerable body of law 
imposing a duty on the Board to analyze the credibility and 
probative value of evidence sua sponte, when making its 
factual findings.  Further, the Board has the "authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence." Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether documents or other evidence submitted 
by a veteran are credible, the Court in Caluza v. Brown, 7 
Vet. App. 498, 511 (1995), summarized that the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.

The Board observes that at the time the veteran filed his 
claim in 1996, the veteran claimed that his spinal condition 
was "caused by head injury, being knocked off 6/8 ft. high 
piece of heavy equipment by steel bar."  During the 9 years 
since the veteran first filed his service connection claim, 
he has repeatedly and consistently stated that this one 
accident was the source of his current back problems.  For 
example, in a statement from the veteran received by VA in 
April 1999, the veteran stated that "the accident happened 
at nite, in a rock qua[rr]y in Cam Ron Bay, when a bulldozer 
hit a steel drill bit that was left in the ground, that a 
worker left, that was stuck, and should have [been] cut off 
with a cutting torch, but forgot, and the bulldozer operator 
did not see[] when he was pushing rocks up to my crane for me 
to pick up, when the blade [of the bulldozer] hit the steel 
blade [sic] it snap[ped] and flew into the air, hitting me in 
the head while I was standing on the cat walk of the crane, 
knocking me out and off the catwalk of the crane and falling 
20 feet to 25 feet down the ground into the rocks."  The 
veteran only mentioned the additional "bombardment" 
incident on one occasion, in January 2000, to one examiner, 
Dr. Sulfridge.  At all times before and since, in literally 
dozens of statements submitted to VA and at the time of 
treatment by numerous VA and private physicians, he reported 
only the catwalk incident, when he was hit by a steel bit 
struck by a bulldozer, as his inservice back injury.  This 
alone raises serious questions regarding the validity of the 
veteran's account to Dr. Sulfridge.

Moreover, the report by Dr. Sulfridge indicated that the 
claimed bombardment incident occurred in April 1967.  As 
noted above, the veteran served in Vietnam from August 1967 
to August 1968.  As such, the Board determines that the 
veteran's claim that he suffered a back injury during a 
bombardment in Vietnam some 4 months prior to his actual 
arrival in that country is, on its face, inherently 
incredible.  See Meyer v. Brown, 9 Vet. App. 425, 429 (1996) 
(Evidence submitted in support of a claim for VA benefits is 
generally presumed to be credible in the stage of 
development, unless the statements are inherently incredible 
or beyond the competence of the person making them); King v. 
Brown, 5 Vet. App. 19, 21 (1993); Samuels v. West, 11 Vet. 
App. 433, 436 (1998); VAOPGCPREC 12-99 (Oct. 18, 1999).  
Thus, the Board will not direct further development of this 
aspect of the veteran's claim.  See 38 U.S.C. A.§ 7261(b); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, in view 
of the above analysis, the Board finds that the veteran did 
not "engage in combat," and the evidentiary presumption of 
38 U.S.C.A. § 1154(b) does not apply.  

As a final note, the Board observes that in March 2000, VA 
received directly from the veteran a large collection of 
duplicate medical statements from various private physicians.  
The Board notes that all of these statements had previously 
been received by VA, and duplicates of each of these 
statements had been submitted by the veteran on numerous 
occasions.  The Board further notes that the duplicate 
statements were, in every prior case, exactly identical to 
the originals.  However, the Board notes that the duplicates 
received by VA in March 2000 contained, for the very first 
time, an identical, unsigned, typewritten statement at the 
bottom of each statement, opining that "In my legal opinion 
it is likely that [the veteran's] current Spinal Stenosis is 
directly related to his fall/accident while in the 
military."  This statement was indicated on the September 
1997 statement by Dr. Gugino, the January 2000 statement by 
Dr. Sulfridge, the January 1997 statement by Dr. Cavanagh, 
and the October 1997 statement by Dr. Field, among others.  
Given the facts that these statements are all precisely 
identical, are unsigned by the purported authors, appeared on 
evidence that had previously been considered many times 
without these new statements, and did not physically come 
from the authors themselves, the Board finds that these new 
nexus opinions lack credibility, and are of no probative 
value.  Furthermore, as indicated above, the missing element 
in the veteran's claim is not a medical nexus to service, of 
which there is ample evidence in the veteran's claims file, 
but rather corroborating evidence that the veteran's reported 
inservice injury actually occurred.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a back disorder.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disorder is denied.



	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


